MEMORANDUM **
Gabriel Genore-Jimenez appeals from the sentence imposed following his guilty *684plea to possession with the intent to distribute methamphetamine, in violation of 21 U.S.C. § 841. We dismiss.
Genore-Jimenez entered into a valid appeal waiver as part of a written plea agreement.
He contends, however, for the first time in his reply brief, that the appeal waiver is unconscionable and therefore unenforceable because the government is not also barred by the plea agreement from an appeal. However, we need not address this contention because Genore-Jiminez failed to timely raise it in his opening brief. See United States v. Ullah, 976 F.2d 509, 514 (9th Cir.1992) (stating that this court will not ordinarily consider matters on appeal that are not specifically and distinctly argued in appellant’s opening brief).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.